Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are pending and examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixation component” “core member” and “connecting member” in claim 1. 35 U.S.C. 112(f) is not applied to Claims 3, 4 or 10. Structure for the”fixation component” is provided in ¶ [0041] and [0042] of the specification. Structure for the”core member” and “connecting member” is provided in ¶ [0043] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “that compliment an alignment” is ambiguous. For purposes of examination, the phrase “compliment an alignment” is interpreted to mean any alignment. Claims 2-18 are rejected due their dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (2009/0088850 A1) and Lyons (US 2004/0267369 A1).
Regarding Claim 1, Froehlich teaches an intervertebral implant device comprising: a first plate (e.g. Fig. 6, element 12) comprising: a first fixation component (e.g. Fig. 6, element 52, 54, 106); a second plate (e.g. Fig. 6, element 14) comprising: a second fixation component (e.g. Fig. 6, element 52, 54, 106); a core member that extends through the first plate and the second plate (e.g. Fig. 6, element 18a, 18b, 96, 102; ¶ [0030]), wherein the core member limits movement of the first plate away from the second plate (e.g. Fig. 6, structure of core members and plates limits translational movement of plates away from each other).; and a connecting member that connects to the core member (e.g. Fig. 6, element 16).
Froehlich does not disclose the following, however Lyons teaches an intervertebral implant and a first set of outwardly extending projecting members (Labeled A in Annotated Figure 2 below); and a second set of outwardly extending projecting members (Labeled B in Annotated Figure 2 below) that compliment an alignment with the first set of outwardly extending projecting members (e.g. the members produce a circular alignment) 
Froehlich and Lyons are concerned with the same field of endeavor, namely intervertebral implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate has two sets of outwardly projecting members in an annular alignment as taught by Lyons in order to allow the implant to mimic the behavior of a natural intervertebral disc (Lyons, ¶ [0011] and/or provided additional lateral and vertical support.


    PNG
    media_image1.png
    726
    918
    media_image1.png
    Greyscale

Regarding Claim 2, Froehlich teaches an intervertebral implant wherein the first plate comprises a first body portion comprising a first hole configured therethrough (e.g. Fig. 6, element 102), wherein the first hole accommodates the core member (e.g. Fig. 6, element 96, 102), wherein the second plate comprises a second body portion comprising a second hole configured therethrough (e.g. Fig. 6, element 96, 100), wherein the second hole aligns with the first hole(e.g. Fig. 6, element 100, 102; the dashed line in Fig. 6), and wherein the second hole accommodates the core member and the connecting member (e.g. Fig. 6, element 16, 96, 100, 104; hole is not uniform along vertical axis and is element 104 and 100 combined).
Regarding Claim 3, Froehlich teaches an intervertebral implant, wherein the first fixation component extends from an outer 2edge of the first body portion of the first plate (e.g. Fig. 6, the face in which elements 52, 54 reside from plate 12), wherein the first fixation component comprises a first at least one hole configured therethrough (e.g. Fig. 6, element 52, 54), and wherein a first axis through OH.100028the first hole of the first body portion and a second axis through the first at least one hole of 5the first fixation component are perpendicular to each other (e.g. Fig. 6, a line through elements 52, 54 are perpendicular to a line through elements 102).
Regarding Claim 4, Froehlich teaches an intervertebral implant wherein the second fixation component extends from an outer edge of the second body portion of the second plate (e.g. Fig. 6, the face in which elements 52, 54 reside from plate 14), wherein the second fixation component comprises a second at least one hole configured therethrough (e.g. Fig. 6, element 52, 54), and wherein a third axis through the second hole of the second body portion and a fourth axis through the second at least one hole of the second fixation component are perpendicular to each other (e.g. Fig. 6, a line through elements 52, 54 are perpendicular to a line through elements 100).
Regarding Claim 5, Froehlich teaches an intervertebral implant wherein the first axis and the third axis are co-linear (e.g. the dashed line in Fig. 6).
Regarding Claim 6, Froehlich teaches an intervertebral implant wherein the second axis and the fourth axis are parallel (e.g. Fig. 6, a line through the elements of 52, 54 would be parallel).
Regarding Claim 7, Froehlich teaches an intervertebral implant wherein the first set of outwardly extending projecting members (labeled A in Annotated Figure 2 above) comprise a first plurality of annulus sector members spaced apart from each other by a first plurality of spaces (the spaces between the projecting members labeled A), and wherein the first plurality of annulus sector members are positioned in a substantially annular arrangement on the first plate (Annotated Figure 2 above displays circular arrangement of the projecting members).
Regarding Claim 8, Froehlich teaches an intervertebral implant wherein the second set of outwardly extending projecting members (labeled B in Annotated Figure 2 above) comprise a second plurality of annulus sector members spaced apart from each other by a second plurality of spaces (the spaces between the projecting members labeled A), and wherein the second plurality of annulus sector 4 members are positioned in a substantially annular arrangement on the second plate (Annotated Figure 2 above displays circular arrangement of the projecting members).
Regarding Claim 9, Froehlich teaches an intervertebral implant wherein the first plurality of annulus sector members fit into the second plurality of spaces and adjacent to the second plurality of annulus sector members , and wherein the second plurality of annulus sector members fit into the first plurality of spaces and adjacent to the first plurality of annulus sector members (Projecting members labeled A and B in Annotated Figure 2 fit into the spaces between the opposite set of projecting members).
Regarding Claim 14, Froehlich does not disclose the following, however Lyons teaches an intervertebral implant wherein the first fixation component comprises a first bar (labeled A in Annotated Figure 1 below) containing the first at least one hole (labelled B in Annotated Figure 1 below), wherein the first bar comprises a first side (labelled C in Annotated Figure 1 below) and an oppositely positioned second side, wherein the second side is adjacent to the first plate , and wherein the second side is substantially arcuately shaped (Fig. 21 A; Arcuate shape is shown in Annotated Figure 1 below and labeled D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate has a fixation tab that extends vertically from the outside edge of the plate as taught by Lyons to allow the plates to be fixated to the adjacent vertebral body at a greater height from the implant plate in order to provide a longer moment arm for increased fixation of the implant plate.


    PNG
    media_image2.png
    705
    760
    media_image2.png
    Greyscale

Regarding Claim 15, Froehlich does not disclose the following, however Lyons teaches an intervertebral implant wherein the second fixation component comprises a second bar (labelled E in Annotated Figure 1 above) containing the second at least one hole (labelled F in Annotated Figure 1 above), wherein the second bar comprises a first side (labelled G in Annotated Figure 1 above) and an oppositely positioned second side, wherein the second side is adjacent to the second plate, and wherein the second side is substantially arcuately shaped (second side of second fixation component not shown in Annotated Figure 1 but is similar in shape to label D of first fixation component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate has a fixation tab that extends vertically down from the outside edge of the plate as taught by Lyons to allow the plates to be fixated to 
Regarding Claim 16, Froehlich does not disclose the following, however Lyons teaches an intervertebral implant wherein a spacing between the first plate and the second plate is defined by a height of any of the first set of outwardly extending projecting members and the second set of outwardly extending projecting members (e.g. Fig. 21B and Annotated Figure 2 above – the space between plates is defined by the outwardly extending members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate has two sets of outwardly projecting members in an annular alignment as taught by Lyons in order to allow the implant to mimic the behavior of a natural intervertebral disc (Lyons, ¶ [0011]) and/or provided additional lateral and vertical support.
Regarding Claim 17, Froehlich does not disclose the following, however Lyons teaches an intervertebral implant wherein at least one first fixation member that engages the first at least one hole of the first fixation component; and at least one second fixation member that engages the second at least one hole of the second fixation component (e.g. Fig. 20B, elements 2003, 2004; ¶ [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate includes bone screws as taught by Lyons in order to fixate the device to the vertebrae.
Regarding Claim 18, Froehlich teaches an intervertebral implant wherein the first body portion, the second body portion, the first fixation component, and the second fixation component are formed of a first material that is substantially rigid (e.g. ¶ [0027]). 
Froehlich does not disclose the following, however Lyons teaches an intervertebral implant wherein the first set of outwardly extending projecting members and the second set of outwardly extending projecting members are formed of a second material that is substantially flexible (e.g. ¶ [0008], [0010]).
Regarding Claim 19, Froehlich teaches an intervertebral implant device comprising: a first plate comprising: a first surface (e.g. Fig. 6, element 40); and a second surface opposed to the first surface (e.g. Fig. 6, element 42); a second plate comprising: a third surface (e.g. Fig. 6, element 30); and a fourth surface opposed to the third surface (e.g. Fig. 6, element 32); a core member that extends through the first plate and the second plate (e.g. Fig. 6, element 18a, 18b, 96, 102; ¶ [0030]), wherein the core member limits movement of the first plate away from the second plate (e.g. Fig. 6, structure of core members and plates limits translational movement of plates away from each other) ; a connecting member that connects to the core member (e.g. Fig. 6, element 16); at least one first fixation member configured to engage the first plate (e.g. Fig. 20B, element 2003; ¶ [0120]); and at least one second fixation member configured to engage the second plate (e.g. Fig. 20B, element, 2004; ¶ [0120]).
Froehlich does not disclose the following, however, Lyons teaches an intervertebral implant wherein the second surface comprises a first set of projecting members outwardly extending from the second surface (Labeled A in Annotated Figure 2 above) and wherein the fourth surface comprises a second set of projecting members outwardly extending from the fourth surface (Labeled B in Annotated Figure 2 above), wherein the second set of projecting members are configured to complimentarily align adjacent with the first set of projecting members (Projecting members labeled A and B in Annotated Figure 2 fit into the spaces between the opposite set of projecting members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate has two sets of outwardly projecting members in an annular alignment as taught by Lyons in order to allow the implant to mimic the behavior of a natural intervertebral disc (Lyons, ¶ [0011]) and/or provided additional lateral and vertical support.
an intervertebral implant device for insertion into an intervertebral space between a first vertebra and a second vertebra, the device comprising: a first plate comprising (e.g. Fig. 6, element 14): a first surface that contacts a first end plate of the first vertebra (e.g. Fig. 6, element 40); and a second surface opposed to the first surface (e.g. Fig. 6, element 42), a second plate (e.g. Fig. 6, element 12) comprising: a third surface that contacts a second end plate of the second vertebra (e.g. Fig. 6, element 30); and a fourth surface opposed to the third surface (e.g. Fig. 6, element 32), wherein the fourth surface faces the second surface a core member that extends through the first plate and the second plate (e.g. Fig. 6, element 18a, 18b, 96, 102; ¶ [0030]), wherein the core member extends through the annulus and limits an extension of the intervertebral space (e.g. Fig. 6, element 18a, 18b, 96, 102; ¶ [0030]); a connecting member that connects to the core member and retains operative connectivity of the first plate with the second plate (e.g. Fig. 6, element 16); a first fixation component attached to the first plate (labeled A in Annotated Figure 1 above), wherein the first fixation component accommodates (labeled B in Annotated Figure 1 above) at least one first fixation member (e.g. Fig. 20B, elements 2004; ¶ [0120]) that operatively connects the first plate to the first vertebra; and a second fixation component attached to the second plate (labeled E in Annotated Figure 1 above), wherein the second fixation component accommodates (labeled F in Annotated Figure 1 above) at least one second fixation member (e.g. Fig. 20B, elements 2003; ¶ [0120]) that operatively connects the second plate to the second vertebra.
Froehlich does not disclose the following, however, Lyons teaches an intervertebral implant wherein the second surface comprises a first set of outwardly extending projecting members that are flexible (Labeled A in Annotated Figure 2 above); and, wherein the fourth surface comprises a second set of outwardly extending projecting members that are flexible (Labeled B in Annotated Figure 2 above), and wherein the second set of projecting members complimentarily align between the first set of projecting members creating an annulus between the first plate and the second plate (Projecting .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Froehlich such that implant plate has two sets of outwardly projecting members in an annular alignment as taught by Lyons in order to allow the implant to mimic the behavior of a natural intervertebral disc (Lyons, ¶ [0011]) and/or provided additional lateral and vertical support.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Froehlich (2009/0088850 A1) and Lyons (US 2004/0267369 A1), do not disclose a core member with the same structure described in claims 10-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./               Examiner, Art Unit 3774        


/JERRAH EDWARDS/               Supervisory Patent Examiner, Art Unit 3774